196 F.2d 495
SEYMOUR,v.ELLIS.
No. 13904.
United States Court of Appeals Fifth Circuit.
April 22, 1952.

Eddie Seymour, pro. per.
Willis Gresham, Asst. Atty. Gen., of Texas, for appellee.
Before HOLMES, RUSSELL, and RIVES, Circuit Judges.
PER CURIAM.


1
This is an attempt to appeal from an order refusing either to issue an order refusing either to issue an order to show cause of the writ of habeas corpus as prayed for by a prisoner seeking release from State custody where he is held pursuant to State process which has been reinstated by the revocation of a conditional pardon heretofore granted him.  The District Judge permitted the appeal in forma pauperis, but declined to issue a certificate of probable cause.  Upon our examination of the record to determine whether such a certificate should be issued and the appeal allowed we find that not only is it not made to appear that there has been an exhaustion of State remedies,1 but also that the contention made is without merit.2  We therefore decline to issue a certificate of probable cause,3 and accordingly dismiss the appeal.


2
Dismissed.



1
 Ex parte Hawk, 321 U.S. 114, 64 S. Ct. 448, 88 L. Ed. 572; Darr v. Burford, 339 U.S. 200, 70 S. Ct. 587, 94 L. Ed. 761


2
 Ponzi v. Fessenden, 258 U.S. 254, 42 S. Ct. 309, 66 L. Ed. 607; Ex parte Seymour, Tex.  Cr. App., 231 S.W.2d 448


3
 Section 2253, Title 28 U.S.C.A.; Harris v. Ellis, 5 Cir., 194 F.2d 604